Exhibit 10.10

 

PACIFIC DRILLING S.A.

2018 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Chairman Award)

Pacific Drilling S.A. (the “Company”) hereby grants you (the “Participant”) the
following restricted stock units (“RSUs”) representing the right to receive
shares of the Company’s share capital (“Shares”). The terms and conditions of
this grant of RSUs are set forth in this Restricted Stock Unit Agreement (this
“Agreement”), as well as in the Pacific Drilling S.A. 2018 Omnibus Stock
Incentive Plan (the “Plan”), which is made a part of this document. Except as
otherwise defined in this Agreement, capitalized terms have the respective
meanings set forth in the Plan.

 

Date of Grant:

December 20, 2018

 

 

 

 

Name of Participant:

W. Matt Ralls

 

 

 

Number of RSUs:

75,000

 

 

1.          The Grant.  Effective on the Date of Grant, the Company grants to
the Participant under the Plan the total number of RSUs specified above, subject
to the terms, conditions, and restrictions set forth in the Plan and in this
Agreement.

2.          Vesting.

(a)         Vesting Schedule. Subject to the terms and conditions set forth in
this Agreement and the Plan (and your continued employment or service on each
Vesting Date), the RSUs will vest as follows: one-third of the grant on each of
the second, third and fourth anniversaries of the Date of Grant (each such date,
a “Vesting Date”).  Any fractional RSU resulting from the application of the
vesting schedule shall be aggregated and the RSU resulting from such aggregation
shall vest on the final Vesting Date.

(b)         Termination of Service.  After your service to the Company or its
Affiliates terminates for any reason, subject always to any terms and conditions
in the Plan or this Agreement, vesting of your RSUs immediately stops and the
RSUs that are not vested as of the date your service to the Company or its
Affiliates terminates shall be forfeited immediately.  Notwithstanding the
preceding sentence, if your service as a director is terminated by the Company
without Cause (as defined below) or terminates as a result of your death or
Disability (as defined below), then your RSUs which were scheduled to vest in
the next twelve months shall vest upon such termination; provided that if such
termination or resignation is prior to the second anniversary of the Date of
Grant, then one third of your RSUs shall vest.

(c)         Change of Control.

(i)          Subject to your continued employment or service on the date of a
Change of Control, vesting of the RSUs that are unvested as of the Change of
Control is as follows: 100% of the unvested RSUs will become fully vested on the
consummation of the Change of Control.

(ii)         If your service as a director is terminated by the Company without
Cause or terminates as a result of your death or Disability, and such
termination occurs after the entry into a signed definitive agreement which if
consummated would constitute a Change of Control, then the RSUs shall remain
outstanding until the date of such Change of Control and will become fully
vested on the date of such Change of Control (for the avoidance of doubt only if
such Change of Control occurs).










 

(d)         Definitions.  For purposes of this Agreement:

(i)          “Cause.” The Company shall have the right to terminate
Participant’s service as a director at any time for “Cause.”  “Cause” means (i)
Participant’s commission of fraud, theft, or embezzlement against any member of
the Company or any of its subsidiaries or affiliates (“Company Group”) or a
willful breach of fiduciary duty with respect to any member of the Company
Group; (ii) Participant’s willful and continued failure to perform Participant’s
duties; (iii) Participant’s breach of this Agreement or breach of any other
written agreement between Participant and any member of the Company Group which
causes material harm to the Company Group; (iv) Participant’s conviction of, or
plea of guilty or nolo contendere to, a felony (or state law equivalent) or to
any crime involving moral turpitude; (v) Participant’s gross misconduct or gross
negligence in the performance of duties to any member of the Company Group; or
(vi) Participant’s breach and violation of the Company Group’s written policies
pertaining to sexual harassment, discrimination or insider trading; provided,
however, that solely with respect to the actions or omissions set forth in
subparts (ii), (iii), (v) and (vi), such actions or omissions must remain
uncured or uncorrected ten (10) business days after the Board (excluding the
Participant) has provided Participant written notice of the obligation to cure
such actions or omissions.  For the avoidance of doubt, the actions or omissions
set forth in subparts (i) and (iv) are not permitted to be cured by Participant
under any circumstances.  In the event the Board (excluding the Participant)
determines in good faith after consultation with legal counsel that its
fiduciary obligations require an immediate termination for Cause, then
notwithstanding anything herein to the contrary, no cure right shall be provided
to Participant.

(ii)         “Disability” means the Participant’s physical or mental infirmity
that prevents the Participant from serving as a director for a period of 180
consecutive days during a 12-month period.

3.          Delivery; Certificates; Legends.

(a)         Within 30 days following the vesting of the RSUs, the Company shall
cause a certificate or certificates for Shares to be issued without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which you are a party) in your name in cancellation for the
RSUs that are vested, if any, as of such date.

(b)         The Company, in its sole discretion, may elect to deliver
certificates either in certificate form or electronically to a brokerage account
established for your benefit at a brokerage/financial institution selected by
the Company. You agree to complete and sign any documents and take any
additional actions that the Company may request to enable it to deliver the
shares on your behalf.

(c)         You agree that the Shares which you may acquire pursuant to this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal, state, or foreign securities
laws. You also agree that (i) the Company may refuse to register the transfer of
the Shares acquired pursuant to this Agreement on the stock transfer records of
the Company if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law, and (ii) the Company may give related instructions to its transfer agent,
if any, to stop registration of the transfer of such Shares.

4.          Nontransferability of RSUs.  You may not sell, transfer, pledge,
exchange, hypothecate or dispose of the RSUs. A breach of these terms of this
Agreement shall cause a forfeiture of the RSUs.

5.          No Shareholder Rights.  The RSUs granted pursuant to this Agreement
do not and shall not entitle you to any rights of a holder of Shares prior to
the date Shares are issued to you in settlement of the Award.

6.          Tax Matters.

(a)         Tax Liability and Withholding.  You shall be required to pay to the
Company, and the Company










 

shall have the right to deduct from any compensation paid to you, the amount of
any required withholding taxes in respect of the RSUs and to take all such other
action as the Committee deems necessary to satisfy all obligations for the
payment of such withholding taxes prior to the issuance of any Shares.  You may
satisfy any federal, state or local tax withholding obligation by tendering a
cash payment, or, if permitted by the Committee, may elect to (a) have the
Company withhold Shares from the Shares otherwise issuable to you under this
Award or (b) deliver previously owned and unencumbered Shares.  Any election to
use Shares to satisfy any or all of your withholding tax liability must be made
prior to the date that the amount of tax to be withheld is determined in
accordance with applicable tax laws.

(b)         Section 409A.  This Agreement is intended to comply with Section
409A of the Code or an exemption therefrom, and all such provisions shall be
construed and interpreted accordingly. For purposes of Section 409A of the Code,
each payment made under this Agreement will be treated as a separate payment.
Notwithstanding anything contained herein to the contrary, if necessary to avoid
penalties under Section 409A of the Code, the Participant will not be considered
to have terminated service for purposes of this Agreement unless the Participant
would be considered to have incurred a “separation from service” within the
meaning of Section 409A of the Code.

7.          Compliance With Securities Law.  Notwithstanding any provision of
this Agreement to the contrary, the issuance of Shares will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Shares may then be listed. No Shares will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended (the “Act”),
is at the time of issuance in effect with respect to the shares issued or (b) in
the opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Act. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Shares available for issuance.

8.          Clawback.  Notwithstanding anything to the contrary contained
herein, the Company may cancel the RSUs if you violate any non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement with
the Company or any Affiliate (after having been given notice of any such
violation and giving effect to any applicable cure period set forth therein), as
determined by the Board (excluding you) in good faith.  In such event, you will
forfeit any compensation, gain or other value realized thereafter on the vesting
or settlement of the RSUs, the sale or other transfer of the RSUs, or the sale
of Shares acquired in respect of the RSUs, and must promptly repay such amounts
to the Company.

9.          Retention Rights.  This Agreement does not give you the right to
serve as a member of the Board or be retained by the Company or its Affiliates
in any other capacity. The Company and its Affiliates reserve the right to
terminate your service at any time and for any reason.

10.        Tax Disclaimer.  You agree that you are responsible for consulting
your own tax advisor as to the tax consequences associated with the grant and
vesting of your RSUs. The tax rules governing RSUs are complex, change
frequently and depend on the individual taxpayer’s situation.

By accepting this grant of RSUs, you acknowledge that any tax liability or other
adverse tax consequences










 

to you resulting from the grant or vesting of the RSUs will be the
responsibility of, and will be borne entirely by, you. YOU ARE THEREFORE
ENCOURAGED TO CONSULT YOUR OWN TAX ADVISOR BEFORE ACCEPTING THE GRANT OF THESE
RSUS.

11.        The Plan and Other Agreements.  The text of the Plan is incorporated
in this Agreement by reference. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
This Agreement, including any attachments, and the Plan constitute the entire
understanding between you and the Company regarding this grant of RSUs. Any
prior agreements, commitments or negotiations concerning this grant of RSUs are
superseded. To the extent the terms of this Agreement conflict with the terms of
the Plan, the terms of this Agreement shall prevail.

12.        Miscellaneous Provisions.

(a)         You understand and acknowledge that (i) the Plan is entirely
discretionary, (ii) the Company has reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of RSUs does not in any way
create any contractual or other right to receive additional grants of RSUs (or
benefits in lieu of RSUs) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when RSUs will be granted, the number of Shares offered,
and the vesting schedule, will be at the sole discretion of the Company.

(b)         You understand and acknowledge that participation in the Plan ceases
upon termination of your service to the Company for any reason, except as may
explicitly be provided otherwise in the Plan or this Agreement.

13.        Applicable Law.  This Agreement will be interpreted and enforced
under the laws of the State of Texas (without regard to their choice of law
provisions).

*          *           *

By clicking “Agree” below, you acknowledge receipt of a copy of the Plan, and
agree that (a) you have carefully read, fully understand and agree to all of the
terms and conditions described in the attached Agreement and the Plan document;
(b) you understand and agree that the Plan and the Agreement, including any
attachments, constitute the entire understanding between you and the Company
regarding this award of RSUs, and that any prior agreements, commitments or
negotiations concerning this grant of RSUs are replaced and superseded; (c) you
have been given an opportunity to consult your own legal and tax counsel with
respect to all matters relating to this grant of RSUs prior to accepting this
Agreement and that you have either consulted such counsel or voluntarily
declined to consult such counsel and (d) any tax liability or other adverse tax
consequences to you resulting from the grant or vesting of the RSUs will be the
responsibility of, and will be borne entirely by, you.

In addition, by clicking “Agree” below you are consenting to receive documents
from the Company and Solium Capital Inc. or any future plan administrator (the
“Administrator”) by means of electronic delivery. You agree that you have
received notice that delivery of the Agreement, prospectus, prospectus updates,
annual reports of the Company, and any other documents that the Company is
required or desires to deliver to you as a result of your participation in the
2018 Omnibus Stock Incentive Plan, or any other equity or incentive plans
maintained or adopted by the Company in the future (the “Incentive Plans”) will
be made electronically through the Administrator’s website or via the most
recent email account that the Company has on file for you at the time of the
document distribution. If documents are posted to the Administrator’s website
rather than emailed directly to you, then the Company or the Administrator will
send you an email notifying you that a document or documents have been posted
and instruction on how to access those documents. You understand that in order
to view these documents you will need a connection to the internet, you will
need to log into your email and/or the Administrator’s intranet page, and you
will need to have internet web browsing software and software that can process
PDF documents, such as Adobe










 

Reader, installed on the computer you are using in order to view the documents
being delivered to you. These programs and an internet connection are available
on your workplace computer. If you are attempting to access these documents from
your home computer and you do not have access to this software, the Company will
provide you with free software and technical assistance in order to access the
documents. The only cost to you of viewing the documents electronically should
be any charges you may incur for connection to the internet, to the extent you
do not access the documents from your work computer and you do not have access
to a free internet connection outside of work. This consent shall be effective
for the entire time that you are a participant in the Incentive Plans.

 

 

 

PACIFIC DRILLING S.A.

 

Picture 1 [pacd20191231ex1010ef394001.jpg]

 

 

 

Title:

CEO

 

 



